This is an appeal by Mural Transportation Corporation, employer, and State Insurance Fund, insurance carrier, from an award and decision of the State Industrial Board made in favor of the widow and minor children of the deceased employee. The employer, Mural Transportation Corporation, operated a number of taxicabs in New York city and for many months prior to the night of his death, decedent worked at his employer’s garage as night cashier, dispatcher and general utility man. A few days before his death he was detailed as night watchman to look after about forty taxicabs and equipment of his employer, located in a building on West End avenue. He reported about six o’clock in the evening and remained there until relieved on the following morning. At nine o’clock on the evening of December 17, 1937, decedent was last seen alive by his immediate superior in the said building, engaged in his regular duties of watching the stored cabs and equipment. The following morning he was found dead in the rear seat of one of the taxicabs. An autopsy revealed that decedent had died from carbon monoxide poisoning, which was present in his body in a large quantity. The State Industrial Board found that the injuries sustained by claimant’s intestate which resulted in his death were accidental injuries related to and arising out of and in the course of his employment. The evidence fully sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Hefiernan and Schenck, JJ.